      Case 1:20-cv-10389-WGY Document 13 Filed 04/08/20 Page 1 of 8



                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS

                                       )
MICHAEL HAYNES & ASSOCIATES, LLC,      )
                                       )
                       Plaintiff,      )
                                       )
                 v.                    )          CIVIL ACTION
                                       )          NO. 20-10389-WGY
SECURITY CREDIT SERVICES, LLC,         )
                                       )
                       Defendant.      )
                                       )


YOUNG, D.J.                                          April 8, 2020

                      ORDER ON MOTION TO DISMISS

    Michael Haynes & Associates (“Haynes”), a Massachusetts

limited liability corporation (“LLC”), sues Security Credit

Services, LLC a Mississippi LLC and Equipro Holdings, a holding

company alter ego of Security Credit Services (collectively

“SCS”) over two purchase and sales agreements between the two

parties regarding a collection of accounts receivable (the

“Agreements”).    Compl., ¶¶ 1-4, ECF No. 1; Compl., Ex. 10,

Purchase and Sales Agreement (June 9, 2018), Ex. 13, Purchase

and Sales Agreement (June 26, 2018), ECF No. 1.        SCS has filed a

motion to dismiss all counts.       See Def.’s Mot. Dismiss Failure

State Claim, ECF No. 8; Def.’s Mem. Supp. Mot. Dismiss (“Def.’s

Mem.”), ECF No. 9.

    Haynes alleges that SCS repeatedly misled it before and

after the signing of the Agreements as to whether Haynes would
      Case 1:20-cv-10389-WGY Document 13 Filed 04/08/20 Page 2 of 8



have the right to sell and reassign the accounts receivable

subsequent to purchase.    Compl.    ¶¶ 21-61.    Specifically, Haynes

alleges that SCS said there were no restrictions on

reassignment, and later that it would remove language in the

contract with such restrictions, but that neither of these

representations were true.      Id. ¶¶ 40-41.    Additionally, Haynes

alleges that SCS misrepresented the types of accounts receivable

included in the Agreement –- that many of them were

significantly less valuable than advertised because they were

missing supporting documentation, or because the debtor was

bankrupt or deceased.     Id.   ¶¶ 34-36, 63.

    Haynes thus brings five counts: (1) fraud in the

inducement, (2) fraudulent misrepresentation, (3) negligent

misrepresentation, (4) promissory estoppel, and (5) violation of

Massachusetts General Laws, chapter 93A, section 11, which

provides a cause of action for unfair competition or deceptive

business acts.

    The problem is that the SCS has already brought essentially

the same case in Mississippi state court.        See Def.’s Mem. 1.

SCS sued Haynes in Lafayette County Circuit Court in January of

2020, requesting an injunction and damages because Haynes had

allegedly violated these same Agreements (plus one other) by

selling or assigning the accounts receivable, as prohibited in

the contract.    Def.’s Mem, Ex. 1, Complaint, Security Credit

                                  [2]
         Case 1:20-cv-10389-WGY Document 13 Filed 04/08/20 Page 3 of 8



Services, LLC v. Michael Haynes & Associates, LLC, L20-035 (Jan.

17, 2020), ECF No. 9-1.       In fact, the Mississippi court granted

SCS a preliminary injunction on the 26th of March, the same day

as the filing of the present complaint, ordering Haynes to cease

from any future resales or reassignments of the accounts, to

refrain from litigation against debtors, and to attempt to

unwind past transactions.        See d., Ex. 3, Order Granting Motion

for Preliminary Injunction, SCS v. Haynes, L20-035 (March 26,

2020).

    In its motion to dismiss the current action under Rule

12(b)(6) of the Federal Rules of Civil Procedure, SCS raises two

primary defenses.      See Def.’s Mem. 1.       First, it points to a

forum selection clause in the Agreement that designates

Mississippi as the exclusive forum for disputes.           Id. at 4

(citing Compl., Ex 10, Purchase and Sales Agreement (June 8,

2018) art. 6.1; Ex. 13, Purchase and Sales Agreement (June 29,

2018) art. 6.1, ECF No. 1-1).        Second, and more important for

the present purpose, SCS asks this Court to defer to the

jurisdiction of the Mississippi court under the doctrine of

prior-pending-action, Id. at 11, or under Colorado River

abstention.     Id. at 13 (citing Colorado River Conservation

District v. United States, 424 U.S. 800, 817 (1976) (holding

that federal courts may consider deferring to state courts when

they exercise concurrent jurisdiction)).

                                     [3]
         Case 1:20-cv-10389-WGY Document 13 Filed 04/08/20 Page 4 of 8



     As this Court finds the doctrine of prior-pending-action

provides sufficient reason to defer to the Mississippi court, it

does not reach SCS’s other arguments.

     The doctrine of prior-pending-action allows a federal court

to stay or dismiss an action when “the pendency of a prior

action, in a court of competent jurisdiction, between the same

parties, predicated upon the same cause of action and growing

out of the same transaction, and in which identical relief is

sought, constitutes good ground for abatement of the later

suit.”     O'Reilly v. Curtis Pub. Co., 31 F. Supp. 364, 364-65 (D.

Mass. 1940) (Brewster, J.).      1   Courts look to two factors in

determining if the doctrine may apply: whether “(1) there exists

an identity of issues between the two actions and (2) the

controlling issues in the later-filed action will be determined

in the earlier-filed action.”        Quality One Wireless, LLC v.

Goldie Group, LLC, 37 F. Supp. 3d 536, 541 (D. Mass. 2014)

(Saylor, J.) (citing 5C Charles A. Wright & Arthur R. Miller,

Federal Practice and Procedure § 1360, at 89 (3d ed. 2004)).

     Here, the litigation in Mississippi does indeed concern an

identity of issues because SCS sued on both of the two contracts

that Haynes is challenging in the present matter.           See Compl.


1 Because Equipro Holdings is an alter ego of SCS, the fact that
it is party to the current litigation but not the Mississippi
litigation has no effect on this analysis. See Compl., Ex. 1,
Equipro Investment Website Screenshot, ECF No. 1-1.
                                     [4]
         Case 1:20-cv-10389-WGY Document 13 Filed 04/08/20 Page 5 of 8



Ex. 10, Purchase and Sales Agreement (June 9, 2018), Ex. 13,

Purchase and Sales Agreement (June 29, 2018); Def.’s Mem., Ex.

1, Compl. ¶ 7, SCS v. Haynes, L20-035.          All of Haynes’ claims

could easily be refiled as affirmative defenses or counterclaims

to SCS’s motion in the Mississippi case.2          See Bradeen v. Bank of

N.Y. Mellon Trust Co., No. 18-cv-117533, 2018 U.S. Dist. LEXIS

188586, at *8-9, *12-13 (D. Mass. Nov. 2, 2018) (Saylor, J.)

(applying the prior-pending-action doctrine to claims brought by

parties who were the defendants in a previous foreclosure action

in state court).      Because the validity of the contracts and the

circumstances surrounding their negotiation will be core issue

to the determination of the Mississippi suit, the controlling

issues in the present litigation will necessarily be decided in

that suit if Haynes chooses to raise them.

     This Court is not required to defer its jurisdiction to the

Mississippi court, and it does not exercise its discretion

lightly.     See Colorado River, 424 U.S. at 817.        Nevertheless,

abstention is appropriate here.         Courts have generally looked to

the factors from Universal Gypsum of Georgia, Inc. v. American

Cyanamid Co. in deciding whether to dismiss in favor of a prior-

pending-action.      390 F. Supp. 824, 827 (S.D.N.Y. 1975); see


     2 While the Chapter 93 claim may not be available in the
Mississippi court, Haynes could bring an equivalent claim under
Mississippi’s deceptive trade practices law, Miss. Code § 75-24
et. seq.
                                     [5]
      Case 1:20-cv-10389-WGY Document 13 Filed 04/08/20 Page 6 of 8



Quality One, 37 F. Supp. at 542 (applying the Universal Gypsum

factors and deciding to defer to the state court); Qutab v.

Kyäni, Inc., 324 F. Supp. 3d 243, 247 (D. Mass. 2018) (Hillman,

J.) (same).    Those factors are as follows:

    (1) considerations of comity; (2) promotion of
    judicial efficiency; (3) adequacy and extent of relief
    available in the alternative forum; (4) identity of
    parties and issues in both actions; (5) likelihood of
    prompt disposition in the alternative forum; (6)
    convenience of parties, counsel and witnesses; and (7)
    possibility of prejudice to a party as a result of the
    stay.

Universal Gypsum, 390 F. Supp. at 827.

    The majority of these factors favor a stay or dismissal of

this case.    Regarding the first factor, the original plaintiff,

SCS, chose Mississippi court as the appropriate forum, it is not

unreasonable for Haynes to expect to be haled into court there

given the selection clause in the Agreements, and the

Mississippi court has already taken significant action by

issuing a temporary restraining order.       As to the second factor,

pursuing the same essential action in two separate courts would

be inefficient.   Regarding factors three and four, where the

identity of the parties is essentially the same, and where the

current plaintiff has the ability to assert its claims in the

original forum, the relief available in the state court is

sufficient.    Regarding factor five, the Mississippi court has

already issued a preliminary injunction, showing that it is


                                  [6]
         Case 1:20-cv-10389-WGY Document 13 Filed 04/08/20 Page 7 of 8



disposing of that case in a prompt manner.          See Def.’s Mem., Ex.

3, Order Granting Motion for Preliminary Injunction.

    Factors six and seven are neutral.           Each party is sited in

one of the two potential forums, see Compl. ¶¶ 1-4, and the

parties, counsels, and witnesses would appear equally split

geographically.      Much of the evidence in this case consists of

emails and contracts that can be easily accessed from any

geographic location, and it would be equally difficult for the

witnesses from Mississippi to travel to Massachusetts as vice

versa.     See generally Compl., Exs. 2-15.       If Haynes wished to

take discovery in this case as to SCS’s internal deliberations

during the negotiation process, those documents would be

physically located in Mississippi or on computers physically

located in Mississippi.       See Compl. ¶ 3-4.     With regard to the

seventh factor, it is possible that Haynes will be disadvantaged

somewhat by the need to hire counsel in Mississippi and refile

its case there, but it would likely need to do so anyways to

contest the state court case, so this factor remains neutral.

    Thus, as the weight of factors favors abstention, this

Court will apply the prior-pending-action doctrine.

    The best remedy here is to grant the motion to dismiss

without prejudice and administratively close the case.            See

Lexico Enters. v. Cumberland Farms, Inc., 686 F. Supp. 2d 221,

225 (E.D.N.Y. 2010).       Should the Mississippi court become an

                                     [7]
      Case 1:20-cv-10389-WGY Document 13 Filed 04/08/20 Page 8 of 8



inappropriate vehicle for the present action, or upon other

showing of good cause by either party, this Court will consider

reopening the case.

    For the foregoing reasons, the motion to dismiss is GRANTED

without prejudice and the case is administratively CLOSED.



SO ORDERED.



                                             /s/ William G. Young
                                             WILLIAM G. YOUNG
                                             DISTRICT JUDGE




                                  [8]
